Citation Nr: 1426242	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable disability rating for diplopia with muscle spasms.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied a compensable rating for diplopia.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2011.

This case was previously before the Board in August 2011.  At that time, the Board remanded the claim for an increased rating in order that the Veteran could undergo a new VA examination and that additional records could be obtained.  The development ordered by the Board has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Over the course of the entire appeal period, the Veteran's service-connected eye disability has resulted in more than occasional diplopia in the central 20 degrees of vision.



CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for diplopia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14 (2013); 38 C.F.R. § 4.77-4.84a, Diagnostic Codes 6074, 6090 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of December 2007 and January 2009 satisfied the duty to notify provisions.  The January 2009 letter informed the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a June 2012 supplemental statement of the case.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and VA medical treatment records have been obtained.  More recent VA treatment records were obtained pursuant to the Board's remand.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in January 2008, November 2009, and September 2011.  These examinations are adequate for rating purposes; they include sufficient information to rate the Veteran under the applicable diagnostic code, and they form the basis for the grant of an increased rating herein.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased Rating for Diplopia

Legal Framework

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  

The Veteran's diplopia has been rated as noncompensably disabling pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6099-6079 (2008).  The revised criteria for rating disabilities of the eye in effect since December 10, 2008, are not for application here, as the Veteran's claim here was received in December 2007, and the revised criteria only apply to applications for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).

Under that diagnostic code, diplopia that was only occasional or was correctable was not a disability.  38 C.F.R. § 4.77 (2008).  It appears that the RO rated the Veteran under a hyphenated diagnostic code rather than under the diagnostic code for diplopia on account of the fact that his disability was characterized as intermittent or occasional.  

Under the previously extant schedule, diplopia was rated under 38 C.F.R. § 4.84a, Diagnostic Code 6090.  The percentage ratings were based on the degree of diplopia and the equivalent visual acuity.  The ratings were applicable to only one eye.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 2.  A rating could not be assigned for both diplopia and decreased visual acuity or field of vision in the same eye.  When diplopia was present, and there was also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia were to be applied to the poorer eye while the better eye was rated according to the best-corrected visual acuity or visual field.  When the diplopia field extended beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia was to be based on the quadrant and degree range that provide the highest evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 3.  When diplopia existed in two individual and separate areas of the same eye, the equivalent visual acuity was to be taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 4.

Though the diagnostic code assigns different equivalent visual acuity ratings based on where diplopia is present across the visual field, of primary importance is that diplopia that is central at 20 degrees is rated equivalent to a visual acuity of 5/200.  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts

An October 2007 VA eye clinic note reflects that the Veteran complained of occasional double vision, usually when he was tired.  His diplopia would last from 10-15 minutes and occurred 1-3 times per day.  His double vision was more frequent with stress and fatigue.  Though he was not suffering from diplopia at the time of this consultation, he was diagnosed as suffering from episodic diplopia with an otherwise normal examination.  

At a January 2008 VA examination, the Veteran contended that he suffered from transient intermittent diplopia.  He described his double vision as sporadic and intermittent, and he attributed it to stress.  His diplopia would last from seconds to 30 minutes.  Upon examination, the Veteran had uncorrected right eye far vision of 20/15 and uncorrected near vision of 20/25.  In the left eye, he had uncorrected far vision of 20/15 and uncorrected near vision of 20/25.  No other eye or visual field defect was noted.  With regard to diplopia, the examiner reported that the Veteran had intermittent diplopia at all distances that was not correctable.  His diplopia affected all visual fields, including central 20 degrees, 21 to 30 degrees, and 31 to 40 degrees.  The examiner diagnosed the Veteran as suffering from transient binocular vertical and horizontal diplopia in all fields of gaze, at distance and near.  He stated that the Veteran's examination was otherwise normal.  

In his January 2009 notice of disagreement, the Veteran stated that he has double vision all the time.  He stated that he has a very difficult time seeing when writing, and that he is no longer able to receive a commercial drivers license due to his diplopia.  

A February 2009 VA eye consultation noted that the Veteran has rare episodes of diplopia, but that his visual acuity without correction is 20/20 in both eyes.  

At a November 2009 VA examination, the Veteran complained of episodes of binocular diplopia which have not worsened or increased in frequency.  He complained of at least one episode per week, lasting between 5-30 minutes.  He denied other ocular or visual complaints, and had no incapacitating episodes.  Upon examination, he had visual acuity of 20/20 in both eyes for both distance and near vision.  He was not suffering from diplopia at the time of his examination.  

A June 2010 eye clinic note reflects that the Veteran had to constantly strain his eyes to prevent diplopia.  It was recommended that the Veteran decrease stress and take more frequent breaks when doing demanding visual tasks.  

At his March 2011 Travel Board hearing, the Veteran stated that he suffers from both double vision and headaches (the Veteran is service-connected for his headaches at a 30 percent rate).  He stated that he keeps one eye nearly constantly closed to prevent double vision episodes.  He stated that he could not work on account of his disabilities, and that he was denied a commercial drivers license.  He stated that, though he was formerly a welder and carpenter, he was now a full-time student on account of his various disabilities.  

A March 2011 eye clinic note reflects that the Veteran had visual acuity with correction of 20/20 in the right eye and 20/30 in the left.  

Most recently, the Veteran underwent a VA examination in September 2011.  He complained of episodes of diplopia at least once per day, lasting between 5 minutes and multiple hours.  He stated that his diplopia is worse with stress, and that he has fewer symptoms if he keeps one eye closed.  Upon examination, the examiner reported that the Veteran had no visual field defect.  He had right eye corrected visual acuity of 20/20 both near and far, and left eye corrected visual acuity of 20/20 for distance and 20/25 for near.  There were no other abnormal findings.  With regard to diplopia, the examiner reported that the Veteran's diplopia occurs more than occasionally.  The visual field test revealed diplopia in all angles, including for the central 20 degrees.  The examiner diagnosed the Veteran as suffering from intermittent diplopia with muscle spasms.  He stated that, with the exception of diplopia, each eye had a "perfectly normal examination."  

Analysis

For the reasons that follow, the Board concludes that a 30 percent schedular rating for diplopia most closely approximately the Veteran's symptoms.

Heretofore, the RO has denied a compensable rating on account of the fact that the Veteran's diplopia is not constant.  However, the examiner from the September 2011 examination concluded that the Veteran's diplopia is "more than occasional," and the Veteran has detailed the efforts that he undertakes to avoid suffering from double vision.  Further, VA treatment records and examinations detail the episodes of diplopia from which the Veteran does suffer, and these can last for hours.  Accordingly, the Board concludes that the Veteran's diplopia is more than occasional, and it is considered a disability for rating purposes.

The Board must now determine the proper rating for the Veteran's diplopia.  Each examination has found that the Veteran has diplopia across all visual fields, including in his central 20 degrees.  Pursuant to the applicable diagnostic code, this is the equivalent of 5/200 vision in one eye.  As the Veteran has corrected visual acuity in both eyes better than 20/40, under the table for ratings for impairment of central visual acuity, a 30 percent schedular rating is warranted.  As the Veteran's symptoms have remained more or less consistent over the appeal period, this rating is effective as of December 6, 2007, the date his claim was received at the RO.  

Based on the evidence and extant regulation, a rating in excess of 30 percent on a schedular basis is not warranted.  Other than the Veteran's diplopia, each examination of the Veteran's eyes has been otherwise normal.  Under the previous rating criteria, absent evidence of anatomical loss, enucleation, or serious cosmetic defect of the eyes, a 30 percent rating is the maximum allowable schedular rating.  38 C.F.R. §§ 4.80, 4.84a, Diagnostic Code 6070 (2008).  The fact that the Veteran's examinations have been otherwise normal similarly precludes rating the Veteran under any other analogous diagnostic code.  

In summary, the Veteran's diplopia is considered a disability, and a 30 percent schedular rating is warranted.  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's eye disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Board's remanded required the RO to consider this provision in adjudicating the claim, which was accomplished in a June 2012 supplemental statement of the case.  The symptoms of the Veteran's eye disability (double vision with spasms) have been accurately reflected by the schedular criteria.  The effects of no longer being able to obtain a commercial drivers license and that he has to be extra careful are expressly set forth in the criteria.  However, these effects are essentially contemplated as they result from the double vision that is expressly set forth as a ratable symptom.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

A 30 percent schedular disability rating for diplopia with muscle spasms is granted, effective December 6, 2007, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The remaining claim must be remanded.  With respect to a TDIU, a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to a TDIU has been raised by the record.  At the Veteran's hearing, he stated that he is no longer able to work on account of his service-connected disabilities.  A July 2011 VA treatment record reflects that the Veteran was currently working and attending classes full time.  As it is not clear whether the Veteran remains employed today, or whether his employment is considered marginal for rating purposes, the Board shall remand this claim for further development.  

Accordingly, this issue is REMANDED for the following actions:

1.  Provide the Veteran with notice on how a TDIU claim is substantiated and of his and VA's respective duties for obtaining evidence.  

2.  Obtain the Veteran's VA treatment records dated from September 2011 and thereafter and associate them with his claim file.  

3.  Thereafter, schedule the Veteran for a VA examination (or examinations) by an appropriate medical professional to determine whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to state the occupational impact that each impairment or symptom related to the Veteran's service-connected disabilities has on his ability to secure or follow substantially gainful employment.  The examiner must state the functions which would be difficult or impossible to do as a result of the associated service-connected symptom or impairment.  Further, the examiner must state the impact that the Veteran's service-connected impairments and symptoms both individually and in combination have on his ability to accomplish sedentary and manual employment.  

In offering this opinion, the examiner must also take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

4.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


